       Case 2:18-cv-12756-SSV-KWR Document 35 Filed 08/04/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

    GUMERCINDO GODINEZ-MOLINA                                CIVIL ACTION

    VERSUS                                                     NO. 18-12756

    BP EXPLORATION &                                       SECTION “R” (4)
    PRODUCTION, INC., ET AL.



                          ORDER AND REASONS


        Plaintiff Gumercindo Godinez-Molina moves for a stay. 1 The motion

is unopposed. Plaintiff states that he has “a new and different diagnosis that

he claims was caused by his exposure to oil and/or oil-based dispersants

during the time he worked as a cleanup worker for the Deepwater Horizon

Oil Spill.” 2 Plaintiff represents that he is submitting his new claim to the

Claims Administrator, as required by the Medical Benefits Class Action

Settlement Agreement.3

        The Court finds that plaintiff has shown good cause for a temporary

stay. If the Claims Administrator transmits the Notice of Intent to Sue to the

BP defendants, plaintiff’s new claim may require additional discovery. The




1       R. Doc. 34.
2       Id. at 1.
3       Id. at 3.
     Case 2:18-cv-12756-SSV-KWR Document 35 Filed 08/04/20 Page 2 of 2



Court will therefore issue a short stay so that Claims Administrator may

review the additional claim.

      For the foregoing reasons, plaintiff’s motion is GRANTED IN PART.

The Court issues a stay for sixty days, and the case is administratively closed

during the pendency of the stay. In light of the stay, defendants’ motion for

summary judgment is DENIED WITHOUT PREJUDICE, but may be refiled

once the stay is lifted. 4




          New Orleans, Louisiana, this _____
                                        4th day of August, 2020.


                        _____________________
                             SARAH S. VANCE
                      UNITED STATES DISTRICT JUDGE




4     R. Doc. 33.
                                      2
